                                             Case 3:20-cv-03143-JCS Document 20 Filed 08/04/20 Page 1 of 16




                                   1                                       UNITED STATES DISTRICT COURT

                                   2                                      NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                   4        GUY SAPERSTEIN,                                 Case No. 20-cv-03143-JCS
                                                             Plaintiff,                     ORDER GRANTING MOTION TO
                                   5
                                                                                            COMPEL ARBITRATION
                                                     v.
                                   6                                                        Re: Dkt. No. 10
                                   7        THOMAS P. GOHAGAN & COMPANY,
                                            et al.,
                                   8                         Defendants.
                                   9
                                  10   I.       INTRODUCTION

                                  11            Plaintiff Guy Saperstein brings a putative class action against Defendant Thomas P.
                                  12   Gohagan & Company (“Gohagan”), asserting claims of breach of contract, breach of covenant of
Northern District of California
 United States District Court




                                  13   good faith and fair dealing, intentional misrepresentation, unjust enrichment, and violations of
                                  14   California’s Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200 et seq. Saperstein initially
                                  15   named Travel Guard Americas, LLC as a second defendant, but dismissed all claims against that
                                  16   party without prejudice on May 19, 2020. Defendant Gohagan brings a motion to compel
                                  17   arbitration and dismiss or stay the proceeding based on an arbitration provision in the trip
                                  18   reservation form between Saperstein and Gohagan. The Court finds that the motion is appropriate
                                  19   for resolution without oral argument, and vacates the hearing and case management conference
                                  20   scheduled for August 7, 2020. For the reasons discussed below, Gohagan’s motion is
                                  21   GRANTED.1
                                  22   II.      BACKGROUND
                                  23            A.        Factual Background and Claims Asserted
                                  24            In August 2019, Plaintiff Guy Saperstein and his wife, Jeanine Saperstein, purchased a
                                  25   deluxe travel program from Gohagan on Cal Discoveries Travel, a travel booking site for alumni
                                  26   of the University of California, Berkeley. Compl. (dkt. 1) ¶ 1. Gohagan is one of a dozen
                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                           Case 3:20-cv-03143-JCS Document 20 Filed 08/04/20 Page 2 of 16




                                   1   specialized wholesale tour operators that participate in Cal Discoveries Travel. Id. The

                                   2   Sapersteins made reservations for the European Coastal Civilizations: A Voyage from Lisbon to

                                   3   London scheduled from April 27, 2020 to May 6, 2020 (the “Cruise”). Id. ¶ 2. On or around

                                   4   August 26, 2019, the Sapersteins also purchased travel insurance in connection with the Cruise

                                   5   and paid a total of $3,079 to Travel Guard.2 Id. ¶ 6.

                                   6          In order to register for the Cruise, Plaintiff signed a reservation form and submitted it to

                                   7   Gohagan’s offices. Saperstein Decl. (dkt. 13-1) ¶ 3. The reservation form, which was printed

                                   8   inside a travel brochure for the Cruise, contained the following statement directly above the space

                                   9   for the participant’s payment method and signature: “By reserving and depositing on this program,

                                  10   I/we agree to the Release of Liability, Assumption of Risk and Binding Arbitration Agreement as

                                  11   printed on the outside back cover of this brochure.” Id. ¶ 3 & Ex. 1 (entire travel brochure,

                                  12   including reservation form). The contract on the outside back cover of the brochure stated in
Northern District of California
 United States District Court




                                  13   relevant parts:

                                  14          BINDING ARBITRATION: Any dispute concerning, relating or referring to this
                                  15          Agreement, the brochure or any other literature concerning the trip, or the trip
                                              itself, shall be resolved exclusively by binding arbitration pursuant to the Federal
                                  16          Arbitration Act, 9 U.S.C. Sections 1-16, either according to the then existing
                                              Commercial Rules of the American Arbitration Association (AAA) or pursuant to
                                  17          the Comprehensive Arbitration Rules & Procedures of the Judicial Arbitration and
                                              Mediation Services, Inc. (JAMS). Such proceedings will be governed by
                                  18          substantive (but not procedural) Illinois law and will take place in Chicago, IL. The
                                  19          arbitrator and not any federal, state, or local court or agency shall have exclusive
                                              authority to resolve any dispute relating to the interpretation, applicability,
                                  20          enforceability, conscionability, or formation of this contract, including but not
                                              limited to any claim that all or any part of this contract is void or voidable. Please
                                  21          understand that by agreeing to these terms and conditions, the participant and
                                              Gohagan are waiving the right to a trial by jury.
                                  22
                                  23          ACCEPTANCE OF CONTRACT: By forwarding of deposit, the participant
                                              certifies that he/she does not have any mental, physical or other condition of
                                  24          disability that would create a hazard for him/herself or other participants and
                                              accepts the terms contained in this Release of Liability, Assumption of Risk and
                                  25          Binding Arbitration Agreement.
                                  26
                                       2
                                  27    Saperstein filed an insurance claim in connection with the travel insurance he purchased from
                                       Travel Guard, which Travel Guard denied. Compl. ¶ 14. Because Saperstein has voluntarily
                                  28   dismissed Travel Guard from this action, additional information regarding Travel Guard’s denial
                                       of Saperstein’s insurance claim has been omitted.
                                                                                        2
                                             Case 3:20-cv-03143-JCS Document 20 Filed 08/04/20 Page 3 of 16




                                   1   Id. Ex. 1 at 10.

                                   2            The same contract also provides, “Gohagan may cancel a trip (or an option) for any reason

                                   3   whatsoever; if so, its sole responsibility is to refund monies paid by the participant to it.” Id.

                                   4   (section titled “RESPONSIBILITY”).

                                   5            Saperstein signed the reservation form and paid a deposit of $2,000 on or around August

                                   6   16, 2019, and Gohagan confirmed the reservation on or around August 19, 2019. Id. ¶ 9. On or

                                   7   around December 18, 2019, the Sapersteins received an invoice for and paid the remaining balance

                                   8   of $27,480 to Gohagan. Id. In total, the Sapersteins paid Gohagan $29,480. Id.

                                   9            In March 2020, Gohagan notified the Sapersteins that it had canceled the Cruise in light of

                                  10   the COVID-19 pandemic. Id. ¶ 3. Gohagan presented the Sapersteins with two options for

                                  11   compensation: (1) transfer the reservation and money paid to another European Coastal

                                  12   Civilizations travel program in 2021 or 2022, or (2) receive travel certificates valid on other
Northern District of California
 United States District Court




                                  13   Gohagan travel programs operating through 2022. Id. Gohagan denied Saperstein’s request for a

                                  14   refund of monies paid to Gohagan for the Cruise. Id.

                                  15            On May 7, 2020 Saperstein brought this action alleging Gohagan breached its contract

                                  16   with Saperstein by denying Saperstein’s request to refund the money he paid for the Cruise after

                                  17   Gohagan announced the cancellation. See generally Compl. Saperstein also alleges breach of

                                  18   covenant of good faith and fair dealing, intentional misrepresentation, unjust enrichment, and

                                  19   violations of the Unfair Competition Law against Gohagan in relation to the same set of facts. See

                                  20   id.

                                  21            B.   The Parties’ Arguments
                                  22            Gohagan argues in its motion that Saperstein is required to arbitrate his claims because he

                                  23   agreed to the arbitration provision of the contract by signing the reservation form and paying a

                                  24   deposit for the Cruise. Mot. (dkt. 10) at 4–9. Gohagan also argues that Saperstein’s claims fall

                                  25   within the scope of the signed arbitration agreement and that relevant case law supports enforcing

                                  26   this arbitration agreement. Id.

                                  27            Gohagan argues that the arbitration agreement is covered by the Federal Arbitration Act

                                  28   (“FAA”), and thus the Court must compel arbitration if (1) a valid agreement to arbitrate exists,
                                                                                          3
                                          Case 3:20-cv-03143-JCS Document 20 Filed 08/04/20 Page 4 of 16




                                   1   and (2) the dispute at issue falls within the scope of that agreement. Id. at 5 (citing Chiron Corp.

                                   2   v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000)). Gohagan contends that the

                                   3   arbitration agreement falls within the scope of the FAA because it involves a transaction in

                                   4   commerce as required by the FAA. Id. Gohagan argues that because the contract involves an

                                   5   international cruise organized by an Illinois corporation that is marketed and sold throughout the

                                   6   country, including to California residents such as Guy Saperstein, the contract involves

                                   7   “commerce among the several states” as required by the FAA. Id. at 4–5 (citing Gohagan Decl.

                                   8   (dkt. 10-1) ¶¶ 3, 10–11).

                                   9          Gohagan argues that the agreement to arbitrate is unambiguous and enforceable. Id. It

                                  10   argues the contract was clear and straightforward because it was only one page long and because

                                  11   the arbitration provision within the contract carried the bolded title “BINDING ARBITRATION.”

                                  12   Id. at 6 (citing Gohagan Decl. ¶ 6 & Ex. 1 (contract from the back cover of the travel brochure,
Northern District of California
 United States District Court




                                  13   identical to the copy presented with Saperstein’s declaration)). Additionally Gohagan argues that

                                  14   by paying a deposit on the trip and filling out the reservation form, the Sapersteins agreed to the

                                  15   statement on the reservation form which said “By reserving and depositing on this program, I/we

                                  16   agree to the Release of Liability, Assumption of Risk and Binding Arbitration Agreement as

                                  17   printed on the outside back cover of this brochure.” Id. (citing Gohagan Decl. ¶ 12 & Ex. 3

                                  18   (reservation form submitted by Saperstein, identical to the copy presented with Saperstein’s

                                  19   declaration)).

                                  20          Gohagan further argues that Saperstein’s claims against it fall within the scope of the

                                  21   arbitration provision in the parties’ agreement. Id. (citing Gohagan Decl. ¶ 6 & Ex. 1). Gohagan

                                  22   contends that the agreement provides that in the event “any dispute” arises between Saperstein and

                                  23   Gohagan “concerning, relating or referring to the Agreement, the brochure or any other literature

                                  24   concerning the trip, or the trip itself,” the dispute “shall be resolved exclusively by binding

                                  25   arbitration . . . in Chicago, Illinois.” Id. Gohagan argues that the present dispute falls within the

                                  26   scope of this broad agreement because Saperstein seeks damages under various theories of liability

                                  27   all predicated on Saperstein’s assertion that Gohagan failed to provide refunds as required by the

                                  28   Contract, and thus all concern and relate to the Agreement as stated in the arbitration provision.
                                                                                          4
                                             Case 3:20-cv-03143-JCS Document 20 Filed 08/04/20 Page 5 of 16




                                   1   Id.

                                   2            Alternatively, Gohagan argues that questions about the scope or enforceability of the

                                   3   arbitration agreement should be resolved by the arbitrator in accordance with the delegation clause

                                   4   of the arbitration agreement which states, “The arbitrator and not any federal, state, or local court

                                   5   or agency shall have exclusive authority to resolve any dispute relating to the interpretation,

                                   6   applicability, enforceability, conscionability, or formation of this contract, including but not

                                   7   limited to any claim that all or any part of this contract is void or voidable.” Gohagan Decl. Ex. 1;

                                   8   see Mot at 7 n.7 (citing Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63, 66, 72 (2010) (enforcing

                                   9   a nearly identical arbitration clause to the one at issue in this case, which provided that “[t]he

                                  10   Arbitrator, and not any federal, state, or local court or agency, shall have exclusive authority to

                                  11   resolve any dispute relating to the interpretation, applicability, enforceability or formation of this

                                  12   Agreement including, but not limited to any claim that all or any part of this Agreement is void or
Northern District of California
 United States District Court




                                  13   voidable”)).

                                  14            In his opposition, Saperstein concedes that the Court must compel arbitration if (1) a valid

                                  15   agreement to arbitrate exists, and (2) the dispute at issue falls within the scope of that agreement,

                                  16   but argues that there is no such valid agreement to arbitrate because the arbitration provision cited

                                  17   by Gohagan is unconscionable and thus unenforceable under California law. Opp’n (dkt. 13) at 6.3

                                  18            Saperstein suggests the contract is procedurally unconscionable because it contains both

                                  19   the elements of oppression and surprise required to make a showing of procedural

                                  20   unconscionability under California law. Id. at 6–7 (citing Stirlen v. Supercuts, Inc., 51 Cal. App.

                                  21   4th 1519, 1532 (1997)). Saperstein argues that the contract is oppressive because it is a contract of

                                  22   adhesion, meaning that the plaintiff only had the options to take it or leave it and lacked a

                                  23   meaningful opportunity to negotiate its terms. Id. at 7 (citing Saperstein Decl. Ex. 1 at 10).

                                  24   Saperstein asserts that “‘[w]here an adhesive contract is oppressive, surprise need not be shown.’”

                                  25   Id. (quoting Nyulassy v. Lockheed Martin Corp., 120 Cal. App. 4th 1267, 1281 (2004)). However,

                                  26
                                  27   3
                                        Saperstein argues that California law should govern the dispute but notes that Illinois law
                                  28   contains nearly identical requirements for a showing of unconscionability and asserts that the
                                       arbitration agreement is unconscionable under either state’s laws. Opp’n at 6 n.2.
                                                                                        5
                                          Case 3:20-cv-03143-JCS Document 20 Filed 08/04/20 Page 6 of 16




                                   1   he additionally argues that surprise was present because the arbitration provision was “densely-

                                   2   worded, single-spaced, in prolix printed form, and hidden at the back of the brochure.” Id.

                                   3           Saperstein argues that the agreement is substantively unconscionable because it grants

                                   4   Gohagan the sole authority to amend the contract, “thereby frustrating any counterparty’s ability to

                                   5   consider and negotiate the contract’s terms.” Id. at 10. Additionally, he argues that “the specific

                                   6   arbitration provision language delegating issues of ‘interpretation, applicability, enforceability,

                                   7   conscionability, or formation of this contract, including but not limited to any claim that all or any

                                   8   part of this contract is void or voidable[,]’ to an arbitrator, is a ‘[a] delegation clause that lacks

                                   9   mutuality without a reasonable justification’ and therefore ‘is sufficient to find

                                  10   unconscionability.’” Id. (quoting Saravia v. Dynamex, Inc., 310 F.R.D. 412, 421 (N.D. Cal. 2015)

                                  11   (finding unconscionable an arbitration provision in an employment contract mandating arbitration

                                  12   1,000 miles away from the place of employment and requiring the employee to pay half of all
Northern District of California
 United States District Court




                                  13   arbitration fees).

                                  14           Alternatively, Saperstein argues that the arbitration provision is invalid because it prevents

                                  15   his request for public injunctive relief, relying on the California Supreme Court’s holding that “‘a

                                  16   contractual agreement purporting to waive a party’s right to seek public injunctive relief in any

                                  17   forum is unenforceable under California law.’” Id. at 12 (quoting Blair v. Rent-A-Ctr., Inc., 928

                                  18   F.3d 819, 822 (9th Cir. 2019) (citing McGill v. Citibank, N.A., 2 Cal. 5th 945 (2017) (holding a

                                  19   provision of a credit card agreement waiving the right to seek public injunctive relief in any forum

                                  20   was contrary to California public policy and thus unenforceable under California law))). He

                                  21   contends that because public injunctive relief is an available remedy for the alleged violations of

                                  22   the Unfair Competition Law, enforcement of the arbitration provision prevents this public

                                  23   injunctive relief in violation of the McGill rule. Id.

                                  24           In its reply, Gohagan argues that the Supreme Court’s decision in Rent-A-Center is

                                  25   dispositive of the issue, and that Saperstein’s failure to challenge directly the validity of the

                                  26   delegation clause itself ends a court’s inquiry, requiring it to enforce the delegation clause in the

                                  27   arbitration agreement. Reply (dkt. 16) at 1–3 (citing Rent-A-Center, 561 U.S. at 66).

                                  28           Gohagan argues in the alternative that Saperstein’s argument that the agreement is
                                                                                           6
                                          Case 3:20-cv-03143-JCS Document 20 Filed 08/04/20 Page 7 of 16




                                   1   unconscionable is meritless. Id. at 5. It asserts that Saperstein has not shown procedural

                                   2   unconscionability because (1) there is no rule that form contracts of adhesion are per se oppressive

                                   3   and (2) Saperstein cannot claim he had no opportunity to negotiate the terms of the agreement

                                   4   when he presents no evidence that he attempted to negotiate the terms of the agreement. Id. at 6.

                                   5   Gohagan also asserts there was no surprise because the terms were not hidden in a prolix

                                   6   document, but rather carried a bolded, capitalized title, were presented on a contract of only one

                                   7   page in length, and were referenced directly above Saperstein’s signature. Id. at 7–8. Gohagan

                                   8   notes that Saperstein argues the contract as a whole lacks mutuality but fails to suggest the

                                   9   arbitration provision, specifically, is substantively unconscionable. Id. at 11 (citing Opp’n at 10).

                                  10   Accordingly, Gohagan asserts, Saperstein fails to show substantive unconscionability. Id.

                                  11   III.   ANALYSIS
                                  12          A.    Legal Standard
Northern District of California
 United States District Court




                                  13          Under the FAA, a “written provision in . . . a contract evidencing a transaction involving

                                  14   commerce to settle by arbitration a controversy thereafter arising out of such contract or

                                  15   transaction . . . shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law

                                  16   or in equity for the revocation of any contract.” 9 U.S.C. § 2. Because arbitration is a matter of

                                  17   contract, the question of arbitrability is, in principle, an issue for judicial determination. Howsam

                                  18   v. Dean Witter Reynolds, Inc., 537 U.S. 79, 84, (2002). The court’s role in addressing a question

                                  19   of arbitrability is “limited to determining (1) whether a valid agreement to arbitrate exists, and if it

                                  20   does, (2) whether the agreement encompasses the dispute at issue.” Chiron Corp., 207 F.3d at

                                  21   1130. If the court finds that both of these requirements are met, the FAA requires it to enforce the

                                  22   provision in accordance with its terms. Id.

                                  23          The FAA “was created to counter prevalent judicial refusal to enforce arbitration

                                  24   agreements . . . and has been interpreted to embody ‘a liberal federal policy favoring arbitration.’”

                                  25   Mortenson v. Bresnan Commc’ns, LLC, 722 F.3d 1151, 1157 (9th Cir. 2013) (quoting Moses H.

                                  26   Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983), and citing AT&T Mobility

                                  27   LLC v. Concepcion, 563 U.S. 333, 339 (2011)). Thus, the Supreme Court has held that “any

                                  28   doubts concerning the scope of arbitrable issues should be resolved in favor of arbitration, whether
                                                                                          7
                                          Case 3:20-cv-03143-JCS Document 20 Filed 08/04/20 Page 8 of 16




                                   1   the problem at hand is the construction of the contract language itself or an allegation of waiver,

                                   2   delay, or a like defense to arbitrability.” Moses H. Cone, 460 U.S. at 24–25. Nonetheless,

                                   3   “[a]rbitration is strictly a matter of consent and thus is a way to resolve those disputes—but only

                                   4   those disputes—that the parties have agreed to submit to arbitration.” Granite Rock Co. v. Int’l

                                   5   Bhd. of Teamsters, 561 U.S. 287, 299 (2010) (internal quotation marks omitted). Consequently,

                                   6   courts may apply the “presumption favoring arbitration . . . only where it reflects, and derives its

                                   7   legitimacy from, a judicial conclusion that arbitration of a particular dispute is what the parties

                                   8   intended because their express agreement to arbitrate was validly formed and . . . is legally

                                   9   enforceable and best construed to encompass the dispute.” Id. at 303. Even where such a

                                  10   presumption arises, arbitration should be ordered only if the presumption is not rebutted. Id. at

                                  11   301. Where the presumption applies, courts “compel arbitration ‘unless it may be said with

                                  12   positive assurance that the arbitration clause is not susceptible of an interpretation that covers the
Northern District of California
 United States District Court




                                  13   asserted dispute.’” Goldman, Sachs & Co. v. City of Reno, 747 F.3d 733, 746 (9th Cir. 2014)

                                  14   (quoting AT & T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 650 (1986) (internal

                                  15   quotation marks and citation omitted)).

                                  16          The Supreme Court in Granite Rock explained that the presumption in favor of arbitration

                                  17   “is merely an acknowledgment of the FAA’s commitment to ‘overrule the judiciary’s

                                  18   longstanding refusal to enforce agreements to arbitrate and to place such agreements upon the

                                  19   same footing as other contracts.’” 561 U.S. at 299 (quoting Volt Info. Scis., Inc. v. Bd. of Trs. of

                                  20   Leland Stanford Junior Univ., 489 U.S. 468, 478 (1989)). The Supreme Court acknowledged that

                                  21   it has “never held that this policy overrides the principle that a court may submit to arbitration

                                  22   ‘only those disputes . . . that the parties have agreed to submit.’ . . . Nor [has the Court] held that

                                  23   courts may use policy considerations as a substitute for party agreement.” Id. (quoting First

                                  24   Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 943 (1995)).

                                  25          Where the parties “clearly and unmistakably” indicate their intent to do so, an agreement

                                  26   may delegate “threshold issues” of arbitrability, including the “enforceability, revocability or

                                  27   validity” of an arbitration clause, to the arbitrator rather than to a court. See Mohamed v. Uber

                                  28   Techs., Inc., 848 F.3d 1201, 1208–09 (9th Cir. 2016) (citations omitted).
                                                                                          8
                                          Case 3:20-cv-03143-JCS Document 20 Filed 08/04/20 Page 9 of 16




                                   1          As a general rule, courts apply state contract law in determining the validity and scope of

                                   2   an arbitration agreement. Wolsey, Ltd. v. Foodmaker, Inc., 144 F.3d 1205, 1210 (9th Cir. 1998).

                                   3   Thus, in determining whether there is a valid agreement to arbitrate, “courts must ‘apply ordinary

                                   4   state-law principles that govern the formation of contracts.’” Id. (quoting First Options, 514 U.S.

                                   5   at 944).

                                   6          It is the burden of the party moving to compel arbitration to prove, by a preponderance of

                                   7   the evidence, that a valid arbitration agreement exists. Bruni v. Didion, 160 Cal. App. 4th 1272,

                                   8   1282 (2008). If the moving party carries this burden, the opposing party must prove any defense

                                   9   to arbitration by the same burden. Id. (“The petitioner bears the burden of proving the existence

                                  10   of a valid arbitration agreement by the preponderance of the evidence, and a party opposing the

                                  11   petition bears the burden of proving by a preponderance of the evidence any fact necessary to its

                                  12   defense.”). “In these summary proceedings, the trial court sits as a trier of fact, weighing all the
Northern District of California
 United States District Court




                                  13   affidavits, declarations, and other documentary evidence, as well as oral testimony received at the

                                  14   court’s discretion, to reach a final determination.” Id.; see also Rosenthal v. Great W. Fin. Sec.

                                  15   Corp., 14 Cal. 4th 394, 413 (1996) (“[W]hen a petition to compel arbitration is filed and

                                  16   accompanied by prima facie evidence of a written agreement to arbitrate the controversy, the court

                                  17   itself must determine whether the agreement exists and, if any defense to its enforcement is raised,

                                  18   whether it is enforceable.”).

                                  19          B.    Gohagan Has Shown that Saperstein Agreed to the Arbitration Provision
                                  20          The party seeking to compel arbitration must prove the existence of an agreement to

                                  21   arbitrate by the preponderance of the evidence. Rosenthal, 14 Cal. 4th at 413. Gohagan asserts—

                                  22   and Saperstein does not deny—that Saperstein signed the reservation form which provided that by

                                  23   signing the reservation form and submitting a deposit to book his reservation, Saperstein agreed to

                                  24   the binding arbitration provision in the contract on the back of the travel brochure. Gohagan Decl.

                                  25   ¶ 12; Saperstein Decl. ¶ 3 & Ex. 1. The arbitration provision within this contract, copied above,

                                  26   clearly provides that any disputes relating to the contract accompanying the reservation form for

                                  27   the Cruise shall be submitted to arbitration in Chicago, Illinois. Saperstein Decl. Ex. 1 (“Any

                                  28   dispute concerning, relating or referring to this Agreement, the brochure or any other literature
                                                                                         9
                                         Case 3:20-cv-03143-JCS Document 20 Filed 08/04/20 Page 10 of 16




                                   1   concerning the trip, or the trip itself, shall be resolved exclusively by binding arbitration . . . and

                                   2   will take place in Chicago, IL.”). The provision also clearly states that gateway questions of

                                   3   enforceability and validity of the arbitration agreement itself shall also be submitted to arbitration.

                                   4   Id. (“The arbitrator and not any federal, state, or local court or agency shall have exclusive

                                   5   authority to resolve any dispute relating to the interpretation, applicability, enforceability,

                                   6   conscionability, or formation of this contract, including but not limited to any claim that all or any

                                   7   part of this contract is void or voidable.”). Saperstein does not dispute the contents or meaning of

                                   8   the arbitration provision or that his claims fall within the scope of the arbitration provision. See

                                   9   generally Opp’n.

                                  10          A defendant’s burden of proof to show an agreement to arbitrate is merely the

                                  11   preponderance of the evidence. Rosenthal, 14 Cal. 4th at 413. “A party required to prove

                                  12   something by a preponderance of the evidence need prove only that it is more likely to be true than
Northern District of California
 United States District Court




                                  13   not true.” People ex rel. Brown v. Tri-Union Seafoods, LLC, 171 Cal. App. 4th 1549, 1567 (2009)

                                  14   (citation and internal quotation marks omitted). Because Gohagan has presented undisputed

                                  15   evidence that Saperstein signed an agreement which contains both an arbitration provision and

                                  16   delegation clause requiring resolution of the dispute by arbitration, the Court finds that Gohagan

                                  17   has met its burden of showing that Saperstein agreed to the arbitration clause Gohagan seeks to

                                  18   enforce.

                                  19          C.    The Delegation Clause Is Valid and Enforceable
                                  20          Saperstein does not argue that he did not sign the arbitration provision or that it does not

                                  21   apply to his claims, but rather that the agreement is unconscionable and thus unenforceable under

                                  22   California law, which Saperstein argues should govern the dispute. See generally Opp’n. The

                                  23   Court does not reach either the issue of unconscionability or the choice of law issue because it

                                  24   finds that under the Supreme Court’s decision in Rent-A-Center, West, Inc. v. Jackson, the

                                  25   delegation provision in the contract is valid and enforceable and requires the parties to resolve

                                  26   gateway issues of arbitrability in arbitration.

                                  27          In Rent-A-Center, the Supreme Court held that a provision of an employment agreement

                                  28   which delegated to an arbitrator exclusive authority to resolve any dispute relating to the
                                                                                          10
                                         Case 3:20-cv-03143-JCS Document 20 Filed 08/04/20 Page 11 of 16




                                   1   agreement’s enforceability was a valid delegation under the FAA. 561 U.S. at 72. Respondent

                                   2   Jackson filed an employment discrimination suit against his former employer, Rent-A-Center, in

                                   3   the U.S. District Court for the District of Nevada. Id. at 65. Rent-A-Center filed a motion under

                                   4   the FAA to dismiss or stay the proceedings and compel arbitration based on the agreement

                                   5   Jackson signed as a condition of his employment. Id. Jackson opposed the motion on the grounds

                                   6   that the agreement was unenforceable because it was unconscionable under Nevada law. Id. at 66.

                                   7          The arbitration agreement in Jackson’s employment contract contained a delegation clause

                                   8   providing the arbitrator exclusive authority to resolve gateway disputes concerning the

                                   9   enforceability of the agreement, including enforcement of the arbitration provision itself. Id. at 71.

                                  10   Rent-A-Center moved to enforce the delegation clause, asking the Court to compel arbitration on

                                  11   all claims, including Jackson’s claim that the arbitration provision itself was unconscionable and

                                  12   thus unenforceable. Id.
Northern District of California
 United States District Court




                                  13          Key to the Court’s ruling was its finding that Jackson failed to challenge the validity of the

                                  14   delegation clause, specifically. See id. at 73–74. Jackson argued, among other things, that the fee-

                                  15   splitting arrangement and discovery limitations called for by the arbitration procedures described

                                  16   by the contract created one-sided results sufficient to demonstrate substantive unconscionability.

                                  17   Id. at 74. Although these arguments relate to one-sidedness in the method of dispute resolution,

                                  18   the Court found that these arguments challenged the validity of the arbitration agreement as a

                                  19   whole rather than the delegation clause. Id. Because the Court found that Jackson did not make a

                                  20   sufficient argument as to the substantive unconscionability of the delegation clause, it declined to

                                  21   reach his arguments regarding procedural unconscionability. Id.

                                  22          The Court found that because Jackson did not challenge the specific delegation clause, but

                                  23   rather only challenged the arbitration provision as a whole, the FAA applied and thus enforced the

                                  24   delegation clause. Id. at 72. It reasoned that under § 2 of the FAA, which provides that a “written

                                  25   provision” “to settle by arbitration a controversy” is “valid, irrevocable, and enforceable” without

                                  26   mention of the validity of the contract in which it is contained, a court may still enforce an

                                  27   arbitration provision where a party brings challenges to other provisions of the contract. Id. at 70–

                                  28   71. The Court ruled that application of the principle does not depend on the contents of the
                                                                                         11
                                         Case 3:20-cv-03143-JCS Document 20 Filed 08/04/20 Page 12 of 16




                                   1   remaining portions of the contract, and thus an agreement to arbitrate issues of arbitrability may be

                                   2   valid. Id. at 72. Accordingly, it found that “unless Jackson challenged the delegation provision

                                   3   specifically, [the Court] must treat it as valid under § 2, and must enforce it under §§ 3 and 4,

                                   4   leaving any challenge to the validity of the Agreement as a whole for the arbitrator.” Id.

                                   5          Rent-A-Center stands for the rule that under the FAA, where an agreement to arbitrate

                                   6   includes a delegation clause, if a party challenges specifically the enforceability of the delegation

                                   7   clause, the district court must consider the challenge, but if a party challenges the enforceability of

                                   8   the arbitration agreement as a whole, the challenge is for the arbitrator. Id. at 71–74.

                                   9          Like Jackson in Rent-A-Center, Saperstein argues that the arbitration provision Gohagan

                                  10   seeks to enforce in the agreement between the parties is unconscionable and thus unenforceable.

                                  11   Opp’n at 6. Also like in Rent-A-Center, Saperstein fails to show that the delegation provision,

                                  12   specifically, is unconscionable. See generally id.
Northern District of California
 United States District Court




                                  13          Saperstein argues that the contract is substantively unconscionable because it

                                  14   “unequivocally lacks mutuality,” focusing on the portion of the contract which states, “‘Gohagan

                                  15   may cancel a trip (or an option) for any reason whatsoever; if so, its sole responsibility is to refund

                                  16   monies paid by the participant to it.’” Id. at 10 (quoting Saperstein Decl. Ex. 1 at 10). Saperstein

                                  17   argues that because Gohagan failed to refund his monies when it canceled the Cruise, this

                                  18   obligation to refund monies is “illusory.” Id. Although Saperstein mentions the language of the

                                  19   delegation clause, he offers no meaningful argument that the delegation clause itself is

                                  20   substantively unconscionable. See Opp’n at 10–11. Saperstein’s discussion of the delegation

                                  21   clause consists of a single conclusory statement that the delegation clause “lacks mutuality without

                                  22   a reasonable justification” and therefore “is sufficient to find unconscionability.” Id. (citing

                                  23   Saravia, 310 F.R.D. at 421). Saperstein fails to provide a reason why the delegation clause lacks

                                  24   mutuality aside from his argument above, which is not specific to the delegation clause. See id.

                                  25          Saperstein also argues that the place and manner provisions of the agreement requiring

                                  26   dispute resolution in Chicago, Illinois are substantively unconscionable. Id. at 11. Saperstein

                                  27   does not address whether the place and manner provision as applied to the delegation clause

                                  28   specifically would impose unconscionable hardship. In any event, his argument fails even as
                                                                                         12
                                         Case 3:20-cv-03143-JCS Document 20 Filed 08/04/20 Page 13 of 16




                                   1   applied to the entire arbitration provision. Saperstein asserts that courts “have found such ‘place

                                   2   and manner restrictions’ in arbitration clauses to be unconscionable ‘where they impose financial

                                   3   hardship against the party with fewer resources, thereby effectively precluding them from

                                   4   litigating their claims, and where the forum selection provision has “no justification other than as a

                                   5   means of maximizing an advantage over the opposing party.”’” Id. (quoting Arreguin v. Glob.

                                   6   Equity Lending, Inc., No. C07-06026 MHP, 2008 WL 4104340, at *8 (N.D. Cal. Sept. 2, 2008) (in

                                   7   turn quoting Bolter v. Superior Court, 87 Cal. App. 4th 900, 909, (2001))). In Bolter, the court

                                   8   deemed a place and manner provision of an arbitration agreement unduly oppressive because it

                                   9   found that arbitration was not a “reasonable or affordable” option for franchisees such as the

                                  10   plaintiff who had limited means with which to bring an action in out-of-state arbitration. 87 Cal.

                                  11   App. 4th at 909. The Ninth Circuit declined to follow Bolter in Tompkins v. 23andMe, Inc.,

                                  12   reasoning that “the rule in Bolter . . . would clearly contravene California’s general policy
Northern District of California
 United States District Court




                                  13   preference for the enforcement of forum selection clauses.” 840 F.3d 1016, 1029 (9th Cir. 2016)

                                  14   (citing Net2Phone, Inc. v. Superior Court, 109 Cal. App. 4th 583, 588 (2003); Wimsatt v. Beverly

                                  15   Hills Weight Loss Clinics, Int’l, Inc., 32 Cal. App. 4th 1511, 1523 (1995)); see also Perry v.

                                  16   Thomas, 482 U.S. 483, 492 n.9 (1987) (“A court may not . . . construe [an arbitration agreement]

                                  17   in a manner different from that in which it otherwise construes nonarbitration agreements under

                                  18   state law.”).

                                  19           Gohagan argues that its choice to require arbitration in Chicago serves a legitimate purpose

                                  20   of consolidating disputes in a single forum for the company. Def.’s Reply to Opp’n at 14 (citing

                                  21   Gohagan Supp. Decl. ¶ 3 (noting that the passengers who reserved tickets for the Cruise were from

                                  22   30 different states and 3 foreign countries)). The Supreme Court has held such justifications

                                  23   sufficient under substantially similar circumstances in Carnival Cruise. See Carnival Cruise

                                  24   Lines, Inc. v. Shute 499 U.S. 585, 593–94 (1991). In Carnival Cruise, the plaintiff challenged the

                                  25   forum selection clause on the back of a cruise ticket on the grounds that enforcement of the forum

                                  26   selection clause would deny them their day in court because they were financially and physically

                                  27   unable to pursue litigation in the defendant’s chosen forum of Florida. Id. at 589. The Supreme

                                  28   Court enforced the forum selection clause, finding that such clauses may be enforceable even
                                                                                        13
                                         Case 3:20-cv-03143-JCS Document 20 Filed 08/04/20 Page 14 of 16




                                   1   when they are not freely bargained for and that the clause was not unreasonable because Carnival

                                   2   had an interest in limiting the fora in which it litigated disputes since its passengers came from

                                   3   many different locales and because passengers likely benefitted from the reduced prices Carnival

                                   4   was able to offer by reducing its exposure to litigation in various fora. Id. at 593–94. Because

                                   5   Gohagan offers an identical justification for its forum selection clause as offered in Carnival

                                   6   Cruise, this Court rejects Saperstein’s argument that the forum selection clause is substantively

                                   7   unconscionable. The Court declines to address Saperstein’s arguments as to procedural

                                   8   unconscionability because Saperstein failed to make his necessary showing of substantive

                                   9   unconscionability.

                                  10          As previously stated, the court’s role in addressing a question of arbitrability is “limited to

                                  11   determining (1) whether a valid agreement to arbitrate exists, and if it does, (2) whether the

                                  12   agreement encompasses the dispute at issue.” Chiron Corp., 207 F.3d at 1130. If the court finds
Northern District of California
 United States District Court




                                  13   that both of these requirements are met, the FAA requires it to enforce the provision in accordance

                                  14   with its terms. Id. Saperstein had not shown that the delegation clause present in his agreement

                                  15   with Gohagan is unconscionable. Pursuant to the Supreme Court’s ruling in Rent-A-Center and

                                  16   this Court’s analysis above, a valid agreement exists between Saperstein and Gohagan at least to

                                  17   arbitrate gateway issues of arbitrability, which encompasses the dispute of whether the broader

                                  18   arbitration provision is unconscionable. Thus, the FAA requires enforcement of the delegation

                                  19   provision in accordance with its terms. Whether any other provision of the parties’ agreement

                                  20   might be unconscionable is for an arbitrator to decide.

                                  21          D.    Enforcement of the Arbitration Provision Does Not Violate the McGill Rule
                                  22          Several California consumer protection statutes make available the remedy of a public

                                  23   injunction, which is defined as “injunctive relief that has the primary purpose and effect of

                                  24   prohibiting unlawful acts that threaten future injury to the general public.” McGill v. Citibank,

                                  25   N.A., 2 Cal. 5th 945, 951 (2017). In McGill, the California Supreme Court considered an

                                  26   arbitration clause that the parties agreed “purport[ed] to preclude [the plaintiff] from seeking

                                  27   public injunctive relief in arbitration, in court, or in any forum,” and held that the clause was

                                  28   “invalid and unenforceable under state law insofar as it purports to waive [the plaintiff’s] statutory
                                                                                         14
                                         Case 3:20-cv-03143-JCS Document 20 Filed 08/04/20 Page 15 of 16




                                   1   right to seek such relief.” Id. at 956, 961. The court noted that a request for public injunctive

                                   2   relief does not require a claim to be brought as a class or representative action, but is instead a

                                   3   remedy available to an individual private plaintiff, so long as that plaintiff has suffered injury

                                   4   sufficient for standing to bring a private action under California’s Unfair Competition Law. Id. at

                                   5   959. The Ninth Circuit has held that the FAA does not preempt McGill’s rule that arbitration

                                   6   agreements cannot altogether preclude an award of public injunctive relief. Blair, 928 F.3d at 822.

                                   7   This Court has held that claims for public injunctive relief may be decided by an arbitrator if an

                                   8   arbitration agreement so provides. Lee v. Postmates Inc., No. 18-cv-03421-JCS, 2018 WL

                                   9   4961802, at *9–10 (N.D. Cal. Oct. 15, 2018).

                                  10          Saperstein argues that he has alleged violations of the Unfair Competition Law for which

                                  11   injunctive relief is an available remedy, and his complaint thus “implicates the McGill rule.”

                                  12   Opp’n at 12 (quoting Cal. Bus. & Prof. Code § 17203, stating that “[a]ny person who engages, has
Northern District of California
 United States District Court




                                  13   engaged, or proposes to engage in unfair competition may be enjoined in any court of competent

                                  14   jurisdiction”). He argues that this injunctive relief is public in nature because its language is

                                  15   consistent with an intent to prevent further harm to the public at large rather than to redress or

                                  16   prevent injury to a particular plaintiff. Id. (citing McGill, 2 Cal. 5th at 955). This Court need not

                                  17   decide whether Saperstein actually seeks public injunctive relief because Saperstein conspicuously

                                  18   fails to argue that the arbitration provision Gohagan seeks to enforce would prevent such relief.

                                  19   See Opp’n at 12–13. The arbitration provision at issue contains no language purporting to

                                  20   preclude public injunctive relief in any way, and Saperstein fails to argue how it would have such

                                  21   an effect. See id; Saperstein Decl. Ex. 1 at 10. Thus, Saperstein has not shown that the agreement

                                  22   would violate the McGill rule. To the extent that Saperstein seeks public injunctive relief, an

                                  23   arbitrator may determine whether to award such relief.

                                  24   IV.    CONCLUSION
                                  25          For the reasons discussed above, Defendant’s motion to compel arbitration is GRANTED,

                                  26   and the case is STAYED pending arbitration. If an arbitrator determines that the arbitration

                                  27   agreement is invalid or unenforceable, or that any aspect of Saperstein’s claims should be litigated

                                  28   in court rather than arbitrated, Saperstein may file a motion to lift the stay. If the case proceeds in
                                                                                         15
                                         Case 3:20-cv-03143-JCS Document 20 Filed 08/04/20 Page 16 of 16




                                   1   arbitration to a complete resolution, either party may move to dismiss this action. A status

                                   2   conference is set for January 29, 2021 at 2:00 PM, and the parties shall file a joint report on the

                                   3   status of arbitration no later than January 22, 2021.

                                   4          IT IS SO ORDERED.

                                   5   Dated: August 4, 2020

                                   6                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                   7                                                    Chief Magistrate Judge
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                         16
